Per Curiam,.

Plaintiff’s second cause of action is for “ damages sustained to premises by tenant installing security gate on *743premises without consent of plaintiff.” Section 259-c of the Real Property Law provides that a provision in a lease that a trial by jury is waived in any action ‘ ‘ brought by either of the parties thereto against the other in any action for personal injury or property damage ” is null and void. The right to a jury trial is fundamental in American jurisprudence. Provisions of law protective of that right may not be delimited by construction. Section 259-c of the Real Property Law applies to plaintiff’s second cause of action; and defendant’s jury demand should not have been stricken out.
The order should be reversed, with $10 costs, and motion denied.